Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This supplemental Notice of Allowance is in response to the Notice of Allowance mailed on 3 May 2022. The PTOL-37 document included in the previous mailed Notice of Allowance did not state the allowed claims at Item 3. The attached PTOL-37 with this Notice of Allowance, listing the allowed claims at Item 3, corrects the previously mailed PTOL-37 document. 

Allowable Subject Matter
Claims 21-22, 24-32, and 34-42 remain allowed.
See Notice of Allowance mailed out on 5/3/2022 for Reasons of Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the supervisor signing this communication, William Bashore, can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/D. F./
Examiner, Art Unit 2177


					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175